Title: To James Madison from William Charles Coles Claiborne, 1 February 1808
From: Claiborne, William Charles Coles
To: Madison, James



(Private)
Dear Sir,
New Orleans, Feby 1st. 1808.

On yesterday I was told by Mr. Desforgues the french Consul, that General Moreau had taken his passage for Charleston, and would sail on the 4th. of this month; But on this morning I have understood, that his voyage is postponed for twenty days.  It seems by the Northern papers, that Moreau’s visit hence, has excited some uneasiness, and late private letters from Washington state, that even the Government have become suspicious of his movements; His objects may indeed be unfriendly, but I cannot (as yet) perceive ought in his conduct to justify such opinion.  We have met at several private parties; his conversations are frank, and in expressing his favorable sentiments towards the Government of the U. States, he does not conceal his dislike of Bonaparte and the present order of things in France.
Mr. Desforgues, (with whom Moreau lodges) has expressed to me his fears, lest his attentions to the General, may injure him with the Emperor; But added, that Moreau stood high in his (Desforgues) confidence; that they entertained the same political sentiments, and regardless of consequences, his House should always be open to an old friend; such was his Language; perhaps he spoke not with sincerity.  But you will draw your own conclusions.  Governor Folch told me on yesterday, that he had received an official account of the late Conspiracy in Spain; that many Officers of the Army & Navy were concerned, and he was of opinion, that the thing was not at an end; Governor Folch also told me, that he was advised of a secret expedition from England being in readiness for departure; that it consisted of twenty thousand Land forces, which were destined against La Vera-Crux, Havanna or Pensacola!
Moreau & Folch observe to each other a polite attention; But there does not appear to be a friendly intimacy; The suspicions expressed in the Atlantic’ States as to the objects of the former, have occasioned his reception here to be more cold, than it otherwise would have been.  I am Dear Sir, with great esteem, yo: mo: obt. Servt.

William C. C. Claiborne

